Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





           Claims 1-3 and 9-13 are rejected under 35 U.S.C. 102 (a) 1 as being anticipated by Ohnishi et al. (U.S. PG-Publication # 2007/0239349).


        Consider claims 1 and 9, Ohnishi et al. clearly disclose a method for routing a data packet in a network, the method comprising:
         for each one of a plurality of destination devices capable of further handling of the data packet for routing toward a further destination (fig. 1, par. 68 (FIG. 1 is a schematic diagram illustrating the framework of a transportation facility route network which serves as the object of the route search in the present invention)), 
         determining a respective cost or utility associated with forwarding the data packet to said one of the plurality of destination devices (fig. 7, par. 7 (The information distribution server sets up the nodal and curving points on the route based on available map data as "nodes", and the routes which connect each of the nodes as "links", and provides cost information (i.e., distance and time to be covered) pertaining to all of the links as a database)), wherein the cost or utility is based on a distance from said one of the plurality of destination devices to the further destination (fig. 7, par. 71 (The reference numerals drawn between the arrowed lines of the respective links (1) to (8) represent the link cost. "Link cost" represents, for example, the corresponding distance and required time of a link)); 
         selecting, using a comparator tree (fig. 6, par. 95 (Here, the data is stored in pairs of corresponding link numbers and costs. Heap sorting is conducted by comparing costs, and the lowest cost data is extracted from the tree root (tree apex). The costs of the route search pertain to time and distance)), one of the plurality of destination devices based at least in part on cost or utility (figs. 1 and 2, par. 68 (FIG. 1 is a schematic diagram illustrating the framework of a transportation facility route network which serves as the object of the route search in the present invention. FIG. 2 refers to a table exemplifying the data relating to the route network of FIG. 1, contained in the route network database for a route search)); and
         forwarding the data packet to said selected one of the plurality of destination devices (par. 70 (In performing a route search using a label setting algorithm (Dijkstra algorithm), the distance and required time are tracked along the shortest links, whereby the route search is achieved by taking the route having the lowest cumulative cost value as the optimum guide route (guide route traversing the shortest distance and time))).


          Consider claim 2, and as applied to claim 1 above,
claim 12, and as applied to claim 9 above, 
Ohnishi et al. clearly disclose a method, wherein said selecting one of the plurality of destination devices comprises selecting a particular one of the plurality of destination devices having a lowest cost or highest utility (par. 70 (In performing a route search using a label setting algorithm (Dijkstra algorithm), the distance and required time are tracked along the shortest links, whereby the route search is achieved by taking the route having the lowest cumulative cost value as the optimum guide route (guide route traversing the shortest distance and time))).


         Consider claim 3, and as applied to claim 1 above,
                      claim 13, and as applied to claim 9 above,
Ohnishi et al. clearly disclose a method, wherein the comparator tree includes multiple stages, each stage having one or more comparators configured to compare pairs of said costs or utilities and output an indication of a lower of compared costs or a higher of compared utilities (figs. 1 and 2, par. 68 (FIG. 1 is a schematic diagram illustrating the framework of a transportation facility route network which serves as the object of the route search in the present invention. FIG. 2 refers to a table exemplifying the data relating to the route network of FIG. 1, contained in the route network database for a route search)).


            Consider claim 10, and as applied to claim 9 above, Ohnishi et al. clearly disclose an apparatus, wherein one or both of the cost determiner and the destination selector is implemented using a processor operatively coupled to memory, the memory storing program instructions that, when executed by the processor, cause the processor to implement said one or both of the cost determiner and the destination selector (fig. 3, par. 76 (The mobile terminal 30 comprises a main control section 31, a route searching request section 32, a guide data storage section 33, a map /route storage section 34, a GPS processing section 35 and an operating/displaying section 36. At the mobile terminal 30, a user enters desired inputs and operating instructions from the operating/displaying section 36, and a map and a guide route distributed from the route searching device 20 are displayed on a display section. The main control section 31 is disposed in the center of a microprocessor, and like an ordinary computer, comprises storing means such as RAM, ROM and the like. Each of these sections is controlled by programs stored in the storage means)).


            Consider claim 11, and as applied to claim 9 above, Ohnishi et al. clearly disclose an apparatus, wherein one or both of the cost determiner and the destination selector is implemented using dedicated data processing hardware (fig. 3 (fig. 3, par. 76 (The mobile terminal 30 comprises a main control section 31, a route searching request section 32, a guide data storage section 33, a map /route storage section 34, a GPS processing section 35 and an operating/displaying section 36. At the mobile terminal 30, a user enters desired inputs and operating instructions from the operating/displaying section 36, and a map and a guide route distributed from the route searching device 20 are displayed on a display section)).






 
Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.






         Claims 4-5, 14-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi et al. (U.S. PG-Publication # 2007/0239349), in view of Govrin et al. (U.S. PG-Publication # 2014/0229405), and in view of Abbassi et al. (U.S. PG-Publication # 2014/0278590).


          Consider claim 4, and as applied to claim 1 above,
                       claim 14, and as applied to claim 9 above,  
Ohnishi et al. clearly disclose the method as described.
          However, Ohnishi et al. do not specifically disclose an orthodromic distance. 
          In the same field of endeavor, Abbassi et al. clearly show:                   
             wherein the distance is an orthodromic distance (par. 394 (applying a Haversine algorithm to determine distances between the origin and the destination), par. 385 (The great-circle or orthodromic distance is the shortest distance between any two points on the surface of a sphere measured along a path on the surface of the sphere (as opposed to going through the sphere's interior))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for routing a data packet in a network, as taught by Ohnishi, and show an orthodromic distance, as taught by Abbassi, so that data transfer time can be improved.


          Consider claim 5, and as applied to claim 1 above,
                         claim 15, and as applied to claim 9 above,
                         claim 21, and as applied to claim 20 above,
Ohnishi et al. clearly disclose the method as described.
          However, Ohnishi et al. do not specifically disclose a Haversine function. 
          In the same field of endeavor, Abbassi et al. clearly show:                   
             wherein the cost or utility is determined using a Haversine function or an approximation of the Haversine function (par. 394 (applying a Haversine algorithm to determine distances between the origin and the destination)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for routing a data packet in a network, as taught by Ohnishi, and show a Haversine function, as taught by Abbassi, so that data transfer time can be improved.



         Claims 6-8, 16-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi et al. (U.S. PG-Publication # 2007/0239349), in view of Govrin et al. (U.S. PG-Publication # 2014/0229405), and in view of Dogan et al. (U.S. Patent #6208295).


          Consider claim 6, and as applied to claim 1 above,
                       claim 16, and as applied to claim 9 above, 
                       claim 22, and as applied to claim 21 above,  
Ohnishi et al. clearly disclose the method as described.
          However, Ohnishi et al. do not specifically disclose an inner product of a first vector and a second vector.
          In the same field of endeavor, Dogan et al. clearly show:                   
             determining the cost or utility by computing an inner product of a first vector and a second vector, the first vector originating at a first location and directed toward said one of the plurality of destination devices, the second vector originating at the first location and directed toward said further destination (col. 64, line 65 – col. 65, line 11 (Under these assumptions, the best beam for sending energy to a given user is the one whose beamforming vector is most nearly orthogonal to the generalized steering vectors of the other cochannel users (the generalized steering vectors being those derived from reception of the reverse link signals at the base station). Orthogonality between two vectors is strictly defined as an inner product of zero. However, strict orthogonality is not generally possible. Fortunately, it is often good enough to pick the beam whose weight vector has the smallest inner product with the reverse link generalized steering vectors of the other cochannel users. This beam will radiate minimal sidelobe energy to the other users)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for routing a data packet in a network, as taught by Ohnishi, and show an inner product of a first vector and a second vector, as taught by Dogan, so that data transfer time can be improved.



          Consider claim 7, and as applied to claim 1 above,
                         claim 17, and as applied to claim 9 above,  
Ohnishi et al. clearly disclose the method as described.
          However, Ohnishi et al. do not specifically disclose a satellite-based network node.
          In the same field of endeavor, Dogan et al. clearly show:                   
             wherein at least one of the plurality of destination devices is a satellite-based network node (col. 63, lines 14-21 (The capacity of a network to accommodate users can be increased by employing intra-cell frequency reuse. CURE technology makes this possible by means of diversity path multiple access (DPMA) on the reverse links or uplinks from mobile user-to-base stations or satellite and by transmnit beamforming on the forward links or downlinks from base station or satellite to mobile user)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for routing a data packet in a network, as taught by Ohnishi, and show a satellite-based network node, as taught by Dogan, so that data transfer time can be improved.


          Consider claim 8, and as applied to claim 1 above,
                       claim 18, and as applied to claim 9 above,  
Ohnishi et al. clearly disclose the method as described.
          However, Ohnishi et al. do not specifically disclose a satellite-based network node and a ground-based network node.
          In the same field of endeavor, Dogan et al. clearly show:                   
             wherein each one of the plurality of destination devices is a satellite-based network node and the further destination is a ground-based network node (col. 63, lines 14-21 (The capacity of a network to accommodate users can be increased by employing intra-cell frequency reuse. CURE technology makes this possible by means of diversity path multiple access (DPMA) on the reverse links or uplinks from mobile user-to-base stations or satellite and by transmnit beamforming on the forward links or downlinks from base station or satellite to mobile user)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for routing a data packet in a network, as taught by Ohnishi, and show a satellite-based network node and a ground-based network node, as taught by Dogan, so that data transfer time can be improved.



         Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. PG-Publication # 2005/0198286), in view of Thiesson et al. (U.S. PG-Publication # 2012/0173527), and in view of Ohnishi et al. (U.S. PG-Publication #2007/0239349) 


          Consider claims 19 and 20, Xu et al. clearly disclose a method for selecting a routable target in a packet data network, the method comprising:
        determining, in accordance with a geographic location of the routable target, a
distance metric for each of a plurality of network nodes, each distance metric representative of the distance between the respective network node and the geographic location of the routable target ((par. 25 (an enhanced landmark clustering technique is used to estimate physical locations of nodes in a network…..A physical location of a node, also referred to herein as the node's location in the network, is the node's location in the network relative to other nodes in the network….. Distance to a node, for example, may be measured using a network metric such as round-trip-time or network hops))), the distance metric being computed as an inner product of location information associated with the nodes and the routable target (fig. 8 (804), par. 77 (At step 804, the node 50 applies a clustering algorithm to set of candidate nodes to identify a subset of the candidate nodes that are closest to the node 10. For example, the landmark vector of the node 10 is compared to the landmark vectors of the candidate nodes using, for example, one of the clustering algorithms min_sum, max_diff, order, and inner product)); and
        receiving from an output of the comparator tree an indicator associated with a network node form the plurality of network nodes associated with the smallest distance metric (fig. 8, par. 76 (At step 805, the node 10 receives a list of the subset of candidate nodes from the node 50 determined at the step 804 and determine distances to each of the nodes in the subset of candidate nodes using a network metric, such as RTT or network hops. At step 806, the node 10 selects the closest node from the subset of candidate nodes based on the measured distances)).
          However, Xu et al. do not specifically disclose a comparator tree. 
          In the same field of endeavor, Thiesson et al. clearly show:
          providing each of the determined distance metrics to inputs of a comparator tree (par. 71 (An anchor tree construction may assume that all distance computations during the construction are performed according to the same isotropic distance metric. Such an assumption may be appropriate for constructing a data partition tree, because data simply specify a location in a given data space. Such a tree may be known as a homoscedastic anchor tree. In contrast to data, each kernel may additionally impose an individual distance metric, which may be included in the kernel partition tree. For homoscedastic kernels, all distance metrics may be the same))
wherein the comparator tree comprises a plurality of levels, each level prior to a last level performing a corresponding plurality of pairwise comparisons in parallel and forwarding results of said pairwise comparisons to a subsequent level, the pairwise comparisons being between pairs of the determined distance metrics:                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for routing a data packet in a network, as taught by Xu, and show a comparator tree, as taught by Thiesson, so that data transfer time can be improved.
          However, Xu and Thiesson do not specifically disclose the comparator tree comprises a plurality of levels, each level prior to a last level performing a corresponding plurality of pairwise comparisons in parallel and forwarding results of said pairwise comparisons to a subsequent level, the pairwise comparisons being between pairs of the determined distance metrics. 
          In the same field of endeavor, Ohnishi et al. clearly show:
          wherein the comparator tree comprises a plurality of levels, each level prior to a last level performing a corresponding plurality of pairwise comparisons in parallel and forwarding results of said pairwise comparisons to a subsequent level, the pairwise comparisons being between pairs of the determined distance metrics (fig. 6, par. 94 (FIG. 6(a) illustrates the concept of data recorded in a tree-like structure, while FIG. 6(b) is a diagram which illustrates an array wherein tree-structured data is actually stored in the working memory 27), par. 95 (Here, the data is stored in pairs of corresponding link numbers and costs. Heap sorting is conducted by comparing costs, and the lowest cost data is extracted from the tree root (tree apex). The costs of the route search pertain to time and distance)):
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for routing a data packet in a network, as taught by Xu, and show a comparator tree, as taught by Thiesson, and show the comparator tree comprises a plurality of levels, each level prior to a last level performing a corresponding plurality of pairwise comparisons in parallel and forwarding results of said pairwise comparisons to a subsequent level, the pairwise comparisons being between pairs of the determined distance metrics, as taught by Ohnishi,  so that data transfer time can be improved.







                                       Response to Amendment


            Applicant's arguments filed on 7/28/2021, with respect to claim 1, on pages 714 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Calmon does not teach or suggest “cost or utility being based on a distance”. The Examiner has modified the response with a new reference which provides “cost or utility being based on a distance”. See the above rejections of claim 1, for the relevant interpretation and citations found in Ohnishi.




 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
November 8, 2021